Title: To Alexander Hamilton from Henry Knox, 24 November 1794
From: Knox, Henry
To: Hamilton, Alexander



[Philadelphia] Monday 24 Nov 1794. 1/2 past three oClockP.M.
My dear Hamilton
Among other reasons for wishing your return is Mrs Hamiltons earnest desire.
It seems that she has had, or has been in danger of a miscarriage, which has much alarmed her. But Doctor Khun by whom she is attened with Doctor Stephens, Assures that she is in no danger. However as she is extremely desirous of your presence in order to tranquilize her this note is transmited by the Presidents request.
I am my dear Sir   Your affectionate friend
HK
